              Case 2:19-cr-00129-MCE Document 63 Filed 06/16/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROBERT J. ARTUZ
   Special Assistant U.S. Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:19-CR-0129-MCE
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                          ORDER
14   JOHNATHON WARD,                                    DATE: July 23, 2020
                                                        TIME: 10:00 a.m.
15                               Defendant.             COURT: Hon. Morrison C. England, Jr.
16

17          This case was originally set for a status conference on June 11, 2020. On June 4, 2020, the Court

18 on its own motion continued the status conference to July 23, 2020. ECF 57. On May 28, 2020, defense

19 attorney Mark Reichel filed a request to substitute himself for Defendant Johnathon Ward’s present
20 counsel, Tasha Chalfant. ECF 56. As of the date of this stipulation, the Court has not issued an order

21 making that substitution. The government and defendant’s current counsel, Tasha Chalfant (the

22 “parties”), now seek to exclude time under the Speedy Trial Act to allow time for the defendant to

23 obtain new counsel.

24          On May 13, 2020, this Court issued General Order 618, which suspends all jury trials in the

25 Eastern District of California “until further notice.” Further, pursuant to General Order 611, this Court’s

26 declaration of judicial emergency under 18 U.S.C. § 3174, and the Ninth Circuit Judicial Council’s

27 Order of April 16, 2020 continuing this Court’s judicial emergency, this Court has allowed district

28

      STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
                Case 2:19-cr-00129-MCE Document 63 Filed 06/16/20 Page 2 of 4


 1 judges to continue all criminal matters to a date after May 2, 2021.1 This and previous General Orders,

 2 as well as the declarations of judicial emergency, were entered to address public health concerns related

 3 to COVID-19.

 4          Although the General Orders and declarations of emergency address the district-wide health

 5 concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision

 6 “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record

 7 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 8 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such

 9 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

10 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance must set forth explicit

11 findings on the record “either orally or in writing”).

12          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

13 and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent declaration of judicial

14 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

15 judge granted such continuance on the basis of his findings that the ends of justice served by taking such

16 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

17 § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of

18 the case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

19 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.
20          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

21 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address

22 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

23 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

24 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

25 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.

26 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to

27

28 request ofAcounsel,
            1
               judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
                       after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
30   PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00129-MCE Document 63 Filed 06/16/20 Page 3 of 4


 1 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

 2 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

 3 by the statutory rules.

 4          In light of the societal context created by the foregoing, this Court should consider the following

 5 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

 6 justice exception, § 3161(h)(7) (Local Code T4). 2 If continued, this Court should designate a new date

 7 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

 8 pretrial continuance must be “specifically limited in time”).

 9                                                STIPULATION

10          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

11 through defendant’s counsel of record, hereby stipulate as follows:

12          1.       By previous order, this matter was set for status on July 23, 2020.

13          2.       By this stipulation, defendant now moves to exclude time between June 11, 2020, and

14 June 25, 2020, under 18 U.S.C. § 3161(h)(7)(A), B(iv) to allow the defendant reasonable time to obtain

15 new counsel [Local Code T4].

16          3.       The parties agree and stipulate, and request that the Court find the following:

17                   a)      Counsel for the defendant has represented that she is no longer operating as

18          defendant’s counsel because the defendant has requested and is awaiting appointment of new

19          counsel. Currently, counsel for defendant estimates that the substitution will take up to 14 days.

20                   b)      Counsel for defendant believes that failure to grant the above-requested time

21          exclusion would deny the defendant reasonable time to obtain new counsel, taking into account

22          the exercise of due diligence.

23                   c)      The government joins in the request for a time exclusion.

24                   d)      In addition to the public health concerns cited by the General Orders and

25          declarations of judicial emergency, and presented by the evolving COVID-19 pandemic, an

26          ends-of-justice delay is particularly apt in this case because defendant’s counsel has relayed that

27
           2
             The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              3
30   PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00129-MCE Document 63 Filed 06/16/20 Page 4 of 4


 1          new counsel has been delayed in obtaining consent for his appointment in part because of the

 2          COVID-19 pandemic and visitation restrictions at the jail where the defendant is detained.

 3                   e)     Based on the above-stated findings, the ends of justice served by continuing the

 4          case as requested outweigh the interest of the public and the defendant in a trial within the

 5          original date prescribed by the Speedy Trial Act.

 6                   f)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 7          et seq., within which trial must commence, the time period of June 11, 2020, to June 25, 2020,

 8          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

 9          because it results from a continuance granted by the Court at defendant’s request on the basis of

10          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

11          of the public and the defendant in a speedy trial.

12          4.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

13 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

14 must commence.

15          IT IS SO STIPULATED.

16    Dated: June 11, 2020                                     MCGREGOR W. SCOTT
                                                               United States Attorney
17

18                                                             /s/ ROBERT J. ARTUZ
                                                               ROBERT J. ARTUZ
19                                                             Special Assistant U.S. Attorney
20
      Dated: June 11, 2020                                     /s/ TASHA CHALFANT
21                                                             TASHA CHALFANT
22                                                             Counsel for Defendant
                                                               JOHNATHON WARD
23

24          IT IS SO ORDERED.

25 Dated: June 15, 2020

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME                4
30    PERIODS UNDER SPEEDY TRIAL ACT
